DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim repeats the claim limitation of “a plurality of inlet openings formed in the main body for the drawing therethrough of gas to a space between the substrate and the main body”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,139,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is broader than and anticipated by the claims of the Patent and the configuration of the claimed first seal member in claim 1 of the application is anticipated by the recited structure of the first seal member in claim 1 of the Patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4, 5, and 9, that depend from claim 3, further limit the second seal member which is recited as an alternative to the arrangement of the plurality of extraction openings in claim 3. In the alternative when the only the plurality of extraction openings are limiting, the second seal member of claims 4, 5, and 9 lack antecedent basis.
The Examiner suggests either removing the alternative “or” from claim 3.
Claims 4 and 10-12 recite “preferably” prior to some limitations.  It is unclear if these limitations are only desired but not necessary. The Examiner suggests removing the preferable language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun [US 2007/0195306].
For claim 1, Yun teaches a substrate holder (see Figs. 1-3) for use in a lithographic apparatus and configured to support a substrate, the substrate holder comprising: a main body (110) having a main body surface; a plurality of main burls (111) projecting from the main body surface, wherein each main burl has a distal end surface configured to support the substrate; a first seal member (element between rings 115 and 116) projecting from the main body surface and having an upper surface, the first seal member surrounding the plurality of main burls (see Fig. 3) and configured to restrict the passage of liquid between the substrate and the main body surface radially inward past the first seal member (raised surface between of flush seal rings); and a plurality of minor burls (112) projecting from the upper surface of the first seal member, wherein each minor burl has a distal end surface configured to support the substrate.
For claim 2, Yun teaches a plurality of extraction openings (113 and 117) formed in the main body for the extraction of fluid into the main body from between the main body and the substrate.
For claim 15, Yun teaches a lithographic apparatus (see Fig. 6) including a substrate holder of claim 1.
Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lof et al. [US 2004/0160582].
For claim 1, Lof teaches substrate holder (see Fig. 7b) for use in a lithographic apparatus and configured to support a substrate, the substrate holder comprising: a main body (WT) having a main body surface; a plurality of main burls (20) projecting from the main body surface, wherein each main burl has a distal end surface configured to support the substrate; a first seal member (portion 45, see [0131]; or portion 48, see [0128]) projecting from the main body surface and having an upper surface, the first seal member surrounding the plurality of main burls and configured to restrict the passage of liquid between the substrate and the main body surface radially inward past the first seal member; and a plurality of minor burls (tips of 345 or 348) projecting from the upper surface of the first seal member, wherein each minor burl has a distal end surface configured to support the substrate.
For claim 2, Lof teaches a plurality of extraction openings (46, see [0126]) formed in the main body for the extraction of fluid into the main body from between the main body and the substrate.
For claim 3, Lof teaches the plurality of extraction openings are arranged radially outward of the first seal member (location of 46/47 relative 345), and/or wherein the substrate holder further comprising a second seal member (48, see [0128]) projecting from the main body surface, the second seal member having an upper surface and surrounding the plurality of main burls and configured for restricting the passage of liquid between the substrate and the main body surface radially inward past the second seal member (see Fig. 7b).
For claim 4, Lof teaches the second seal member surrounds the first seal member (48 relative 45, see Fig. 7b), and preferably wherein the substrate holder further comprises a plurality of second minor burls (348) projecting from an or the upper surface of the second seal member, and each second minor burl has a distal end surface configured to support the substrate, and preferably wherein the plurality of extraction openings (46/47 located in 48, see Fig. 7b) are in the upper surface of the second seal member.
For claim 5, Lof teaches each extraction opening is formed at a bottom surface of an extraction groove formed in the second seal member (see grove with opening /46/47 of portion 48, see Fig. 7b) or wherein each extraction opening is formed at a bottom surface of a corresponding recess formed in the upper surface of the second seal member.
For claim 6, Lof teaches the plurality of extraction openings (46/47, see Fig. 7b) are arranged radially inward of the first seal member (where portion 48 is the first seal member).
For claim 7, Lof teaches a second seal member (portion 45 extending upward with burls 345, portion 48 is understood to be the first seal member in this embodiment) projecting from the main body surface, the second seal member surrounding the plurality of main burls and configured for restricting the passage of liquid between the substrate and the main body surface radially inward past the second seal member (see Fig. 7b).
For claim 8, Lof teaches the first seal member surrounds the second seal member (48 relative 45, see Fig. 7b), and/or wherein the second seal member has an upper surface and the substrate holder further comprises a plurality of second minor burls (narrow tips of 345) projecting from the upper surface of the second seal member, wherein each second minor burl has a distal end surface configured to support the substrate (see Fig. 7b).
For claim 9, Lof teaches the plurality of extraction openings are in the main body surface between the first seal member and the second seal member (between 48 and 45, see Fig. 7b).
For claim 14, Lof teaches a meniscus pinning feature on the upper surface of the first seal member (edge of 48, see Fig. 7a).
For claim 15, Lof teaches a lithographic apparatus (see Fig. 1) including a substrate holder of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. [US 2008/0239275] in view of Lof.
For claim 1, Mizutani teaches a substrate holder (substrate stage with holder HD1, see Figs. 1, 2, and 6) for use in a lithographic apparatus and configured to support a substrate (P), the substrate holder comprising: a main body (30) having a main body surface; a plurality of main burls (81) projecting from the main body surface, wherein each main burl has a distal end surface configured to support the substrate; a first seal member (31/32 or 33/34) projecting from the main body surface and having an upper surface, the first seal member surrounding the plurality of main burls (see Fig. 4) and configured to restrict the passage of liquid between the substrate and the main body surface radially inward past the first seal member (see Fig. 6). 
Mizutani fails to teach a plurality of minor burls projecting from the upper surface of the first seal member and a second seal member, wherein each minor burl has a distal end surface configured to support the substrate.
Lof teaches a plurality of minor burls (348 and 345, see Fig. 7b) projecting from the upper surface of the first seal member (45 or 48) and a second seal member (the other of 45 or 48), wherein each minor burl has a distal end surface configured to support the substrate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the minor burls as taught by Lof in the sealing member as taught by Mizutani, because the minor burls still allow passage of fluids while also supporting the substrate.
For claim 2, Mizutani teaches a plurality of extraction openings (61 or 63, see Fig. 6) formed in the main body for the extraction of fluid into the main body from between the main body and the substrate.
For claim 3, Mizutani teaches the plurality of extraction openings are arranged radially outward of the first seal member (61 and 63), and/or wherein the substrate holder further comprising a second seal member (the other of 31/32 or 33/34) projecting from the main body surface, the second seal member having an upper surface and surrounding the plurality of main burls (see Figs. 3-5) and configured for restricting the passage of liquid between the substrate and the main body surface radially inward past the second seal member.
For claim 4, Mizutani teaches the second seal member (33/34) surrounds the first seal member (31/32), and preferably wherein the plurality of extraction openings are in the upper surface of the second seal member (63 in upper surface on space occupied by 44), and Lof teaches preferably wherein the substrate holder further comprises a plurality of second minor burls (348) projecting from an or the upper surface of the second seal member, and each second minor burl has a distal end surface configured to support the substrate (see Fig. 7b).
For claim 5, Mizutani teaches each extraction opening is formed at a bottom surface of an extraction groove formed in the second seal member or wherein each extraction opening (63) is formed at a bottom surface of a corresponding recess formed in the upper surface of the second seal member (recess formed by 33 and 34, see Fig. 6).
For claim 6, Mizutani teaches the plurality of extraction openings (61, see Fig. 6) are arranged radially inward of the first seal member (33/34).
For claim 7, Mizutani teaches a second seal member (31/32, see Fig. 6) projecting from the main body surface, the second seal member surrounding the plurality of main burls (81) and configured for restricting the passage of liquid between the substrate and the main body surface radially inward past the second seal member (see Fig. 6).
For claim 8, Mizutani teaches the first seal member (33/34, see Figs. 3-6) surrounds the second seal member (31/32), and/or Lof teaches the second seal member has an upper surface and the substrate holder further comprises a plurality of second minor burls projecting from the upper surface of the second seal member (345, see Fig. 7b), wherein each second minor burl has a distal end surface configured to support the substrate.
For claim 9, Mizutani teaches the plurality of extraction openings (61, see Fig. 6) are in the main body surface between the first seal member and the second seal member.
For claim 10, Mizutani teaches comprising a plurality of outer burls (members 81 in space 43, see Fig. 6 and [0068]) projecting from the main body surface, wherein each outer burl has a distal end surface configured to support the substrate (see Fig. 6), the outer burls being radially outward of the first seal member (31 and 32), and preferably wherein the outer burls and the extraction openings (61) are arranged alternately in a line surrounding the first seal member and the plurality of main burls (line that alternately passes through 61 and 81 in region 43, see Figs. 4-7).
For claim 11, Mizutani teaches a plurality of inlet openings (60, see Fig. 6 and 8) formed in the main body for the drawing therethrough of gas to a space (42) between the substrate and the main body, and preferably wherein the substrate holder further comprising a plurality of inlet openings formed in the main body for the drawing therethrough of gas to a space between the substrate and the main body.
For claim 12, Mizutani teaches the plurality of inlet openings are formed in the main body surface radially outward of the first seal member, or wherein the plurality of inlet openings are in the upper surface of the first seal member (60 in space 42 between barriers 31/32, see Fig. 6), and preferably wherein the plurality of inlet openings are provided at the bottom of individual recesses formed in the upper surface of the first seal member (see Fig. 6).
For claim 13, Mizutani teaches a groove (space 42) formed in the upper surface of the first seal member, wherein the groove provides a tortuous path for gas from a radially outward side of the first seal member to a radially inward side of the first seal member (gas from region 43 is prevented from passing through region 42 in region 41, see Fig. 8) , and/or wherein the first seal member has an overall shape, in plan, such that a radially outer most part of the first seal member varies in distance from the center of the substrate holder around its circumference and wherein the plurality of minor burls project from parts of the first seal member which extend further from the center of the substrate holder than other parts of the first seal member.
For claim 15, Mizutani teaches a lithographic apparatus (see Fig. 1) including a substrate holder of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759